***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. RAYMOND TUCKER
                (AC 38935)
                    Alvord, Prescott and Mihalakos, Js.

                                  Syllabus

The defendant, who had been on probation in connection with his conviction
    of the crime of conspiracy to commit assault in the first degree, appealed
    to this court from the judgment of the trial court revoking his probation
    and committing him to the custody of the Commissioner of Correction.
    During his probation, the defendant was arrested and charged with
    assault in the third degree for allegedly punching the victim in the face,
    causing her to suffer certain injuries. Following a hearing, the trial
    court found that the defendant committed assault in the third degree
    in violation of statute (§ 53a-61), thereby violating a general condition
    of his probation, and sentenced him to sixty-two months incarceration,
    execution suspended after three years, followed by three years proba-
    tion. On appeal, the defendant claimed, inter alia, that the trial court
    erred in admitting into evidence a 911 recording allegedly made by the
    victim. Held:
1. The trial court did not abuse its discretion in admitting the 911 recording
    into evidence: that court properly overruled the defendant’s lack of
    foundation objection to the admission of the 911 recording, as the court,
    to authenticate the recording, identified the unique numbering system
    of the recording to link it to the incident and properly considered the
    contents of the recording, which identified the victim, her address, the
    defendant both by name and physical description, and the nature of the
    victim’s injuries, and because strict admissibility rules do not apply to
    probation hearings, it was within the trial court’s discretion, as the
    trier of fact, to assess the reliability of the evidence in light of the
    circumstances reflected in the recording; moreover, the defendant failed
    to sustain his burden of providing this court with an adequate record
    to review his claim of a due process violation resulting from the admis-
    sion of the recording, as he failed to request that the trial court conduct
    a balancing test under State v. Shakir (130 Conn. App. 458) to determine
    whether good cause existed for not allowing the defendant to confront
    the victim, and the defendant did not demonstrate an error so obvious
    that it required reversal under the plain error doctrine.
2. The trial court’s finding that the defendant had violated his probation
    was not clearly erroneous and was supported by sufficient evidence
    and testimony in the record, including the defendant’s statement to his
    probation officer that he had been in an altercation with the victim, the
    victim’s medical records, which described her swollen, bloody lip and
    loose teeth, and the authenticated 911 recording in which the victim
    identified the defendant as the person who had assaulted her.
3. The trial court did not abuse its discretion in revoking the defendant’s
    probation and sentencing him to a period of three years incarceration;
    that court properly considered the testimony of the defendant’s proba-
    tion officer, who indicated that he believed that the defendant was
    inappropriate for probation, as well as the testimony of the victim, who
    did not dispute that the defendant had hit her, and it also heard testimony
    concerning the defendant’s extensive criminal record, prior probation
    violations and noncompliance with the conditions of his probation.
      Argued October 18, 2017—officially released January 23, 2018

                             Procedural History

  Substitute information charging the defendant with
violation of probation, brought to the Superior Court
in the judicial district of Fairfield, where the matter
was tried to the court, Devlin, J.; judgment revoking
the defendant’s probation, from which the defendant
appealed to this court; thereafter, the court, Devlin, J.,
denied the defendant’s motion for articulation; subse-
quently, the court, Devlin, J., issued a memorandum of
decision regarding the violation of probation. Affirmed.
  James B. Streeto, senior assistant public defender,
for the appellant (defendant).
   Bruce R. Lockwood, senior assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and Margaret E. Kelley, supervisory assistant
state’s attorney, for the appellee (state).
                         Opinion

  MIHALAKOS, J. The defendant, Raymond Tucker,
appeals from the judgment of the trial court finding him
in violation of probation pursuant to General Statutes
§ 53a-32. On appeal, the defendant claims that the court
(1) erred in admitting a 911 recording into evidence,
(2) erroneously found that the defendant had violated
his probation, and (3) abused its discretion in imposing
a sentence of three years incarceration. We disagree
and, accordingly, affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the issues on appeal. On July
20, 2012, the defendant was convicted of conspiracy to
commit assault in the first degree in violation of General
Statutes §§ 53a-48 and 53a-59 (a) (4), and sentenced to
six years incarceration, execution suspended after ten
months, followed by five years of probation. On June
23, 2015, during his period of probation, the defendant
punched the victim1 in the face, causing her to suffer
a swollen and bloody lip, as well as loose teeth. The
victim called 911, reported the incident and requested
an ambulance. Bridgeport Police Officer Minerva Felici-
ano was dispatched to the victim’s home to investigate
a domestic violence assault. When Feliciano arrived,
the victim had already been transported to Bridgeport
Hospital. Feliciano drove to the hospital, and found the
victim crying with a swollen and bloody lip. On the
same day, the defendant called his probation officer,
Patrick Higgins, and told him that he had gotten into
an altercation with the victim and that she had possibly
called the police. On August 1, 2015, the defendant was
arrested for this incident and charged with assault in
the third degree in violation of General Statutes § 53a-
61. Rather than charge the defendant with a violation
of probation immediately, Higgins arranged for him to
attend anger management classes, but the defendant
did not attend. On October 6, 2015, the state obtained
an arrest warrant for the defendant for violation of
probation pursuant to § 53a-32 on the basis of the
domestic violence incident.
   Following the violation of probation hearing on
December 1, 2015, the court found by a preponderance
of the evidence that the defendant, by assaulting the
victim, violated a criminal law, § 53a-61, thereby vio-
lating a general condition of his probation. As a result
of this violation, the court revoked the defendant’s pro-
bation and sentenced him to sixty-two months incarcer-
ation, execution suspended after three years, followed
by three years of probation. This appeal followed. Addi-
tional facts will be set forth as necessary.
                            I
   The defendant first claims that the court erred in
admitting the 911 recording into evidence at the viola-
tion of probation hearing. Specifically, the defendant
argues that ‘‘[t]he trial court erred in admitting the 911
tape as reliable hearsay, as it was unreliable and uncor-
roborated, not admissible under any applicable hearsay
exception, and admitted in violation of the defendant’s
due process rights.’’ The defendant also argues that the
911 recording was not properly authenticated. To the
extent this claim is not preserved, the defendant seeks
review pursuant to State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989), or, alternatively, reversal
as plain error. The state counters that the trial court
reasonably exercised its discretion in overruling the
defendant’s objection to the admission of the recording
of the victim’s 911 call. The state also argues that the
defendant cannot prevail on his due process claim
because the record is inadequate to review that claim.
We agree with the state.
    The following additional facts are necessary for the
resolution of this claim. At the violation of probation
hearing, the state presented the testimony of Feliciano
and Higgins. The state also introduced a copy of the
victim’s medical records into evidence and sought to
introduce an audio recording of the victim’s 911 call.
The defendant objected to the admission of the 911
recording, stating the grounds for his objection as a
‘‘lack of foundation.’’ The court overruled his objection
and allowed the 911 recording to be admitted into evi-
dence as a full exhibit.2 In the 911 recording, the victim
reported to the dispatcher that the defendant had ‘‘hit
[her] and put his hands on [her] and . . . [her] teeth
. . . [were] messed up’’ and that ‘‘[h]e hit [her] in [her]
mouth.’’ The victim identified the defendant both by
name and physical description, and also gave her own
name and address to the dispatcher. Officer Feliciano
testified that she was dispatched to the victim’s address
and later identified the victim by the same name at the
hospital. While at the hospital, Feliciano also noticed
that the victim had the injuries described in the 911
recording.
  We turn to the defendant’s claim that the trial court
erred in admitting the 911 recording because it was not
properly authenticated.3 The state concedes that the
defendant’s authentication claim was properly pre-
served by the defendant’s timely ‘‘lack of foundation’’
objection.
   We first set forth our standard of review. Challenges
to a trial court’s evidentiary rulings in a probation revo-
cation hearing ‘‘will be overturned on appeal only where
there was an abuse of discretion and a showing by the
[defendant] of substantial prejudice or injustice. . . .
In reviewing claims that the trial court abused its discre-
tion, great weight is given to the trial court’s decision
and every reasonable presumption is given in favor of
its correctness. . . . We will reverse the trial court’s
ruling only if it could not reasonably conclude as it did.’’
(Internal quotation marks omitted.) State v. Young, 81
Conn. App. 710, 714, 841 A.2d 737, cert. denied, 269
Conn. 901, 852 A.2d 733 (2004); see also State v. Bullock,
155 Conn. App. 1, 38, 107 A.3d 503, cert. denied, 316
Conn. 906, 111 A.3d 882 (2015).
    At the outset, we emphasize that the Connecticut
Code of Evidence does not apply to proceedings involv-
ing probation. Section 1-1 (d) (4) of the Connecticut
Code of Evidence specifically provides: ‘‘The Code,
other than with respect to privileges, does not apply in
proceedings such as, but not limited to the following
. . . [p]roceedings involving probation.’’ See also State
v. Megos, 176 Conn. App. 133, 147, 170 A.3d 120 (2017)
(‘‘The evidentiary standard for probation violation pro-
ceedings is broad. . . . [T]he court may . . . consider
the types of information properly considered at an origi-
nal sentencing hearing because a revocation hearing is
merely a reconvention of the original sentencing hear-
ing.’’ [Internal quotation marks omitted.]). Furthermore,
‘‘[i]t is well settled that probation proceedings are infor-
mal and that strict rules of evidence do not apply to
them.’’ (Internal quotation marks omitted.) State v.
Shakir, 130 Conn. App. 458, 464, 22 A.3d 1285, cert.
denied, 302 Conn. 931, 28 A.3d 345 (2011).
   ‘‘Both courts and commentators have noted that the
showing of authenticity is not on a par with the more
technical evidentiary rules that govern admissibility,
such as hearsay exceptions, competency and privilege.
. . . Rather, there need only be a prima facie showing
of authenticity to the court. . . . Once a prima facie
showing of authorship is made to the court, the evi-
dence, as long [as] it is otherwise admissible, goes to
the jury, which will ultimately determine its authentic-
ity. . . . Of course, once this prima facie showing has
been made, the opposing party may present evidence
to dispute it. The test for the admission into evidence
of sound recordings is the laying of a proper foundation
to assure the authenticity of the recordings.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Peay, 96 Conn. App. 421, 434–35, 900 A.2d 577, cert.
denied, 280 Conn. 909, 908 A.2d 541 (2006).
    On the basis of our review of the record, we conclude
that the trial court properly overruled the defendant’s
‘‘lack of foundation’’ objection to the admission of the
911 tape. The court identified the unique numbering
system of the recording to link it to this incident, as
well as the contents of the recording and circumstances
surrounding the incident, in order to authenticate that
the recording was what the prosecutor claimed it to
be. The defendant never questioned that the voice on
the 911 recording was anything other than the victim’s
voice. Moreover, because strict admissibility rules do
not apply to probation hearings; State v. Quinones, 92
Conn. App. 389, 392, 885 A.2d 227 (2005), cert. denied,
277 Conn. 904, 891 A.2d 4 (2006); and the trier of fact
was the court, not a jury, it was within the court’s
discretion upon listening to the audio recording to
assess the reliability of the evidence in light of the
circumstances reflected in it. See State v. Shakir, supra,
130 Conn. App. 465. In order to authenticate the
recording, the court properly considered the contents
of the recording, which identified the victim, her
address, the defendant both by name and physical
description, and the nature of the victim’s injuries. See
State v. Valentine, 255 Conn. 61, 77, 762 A.2d 1278 (2000)
(‘‘[t]elephone conversations may be authenticated by
circumstantial evidence, if the party calling, in addition
to stating his identity, relates facts and circumstances
that, taken with other established facts, tend to reveal
his identity’’ [internal quotation marks omitted]). Thus,
we cannot conclude that it was an abuse of discretion
to allow the 911 recording into evidence.
   The defendant also claims that the court improperly
admitted the 911 recording into evidence in that it vio-
lated his right to due process by failing to accord him
the right to confront and cross-examine the adverse
witnesses against him. The defendant argues that his
objection, paired with the state’s reference to Shakir in
answering the objection; see footnote 3 of this opinion;
served to preserve this matter in part. The defendant
appears to concede, however, that, under our precedent
in Shakir and State v. Polanco, 165 Conn. App. 563,
571–72, 140 A.3d 230, cert. denied, 322 Conn. 906, 139
A.3d 708 (2016), his due process claim is unpreserved.4
To the extent the defendant’s due process claim is
unpreserved, he seeks review pursuant to State v. Gold-
ing, supra, 213 Conn. 239–40, as modified by In re
Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188 (2015), or,
alternatively, reversal under the plain error doctrine,
codified at Practice Book § 60-5.
   We begin by setting forth the relevant legal principles.
Pursuant to Golding, ‘‘a defendant can prevail on a
claim of constitutional error not preserved at trial only
if all of the following conditions are met: (1) the record
is adequate to review the alleged claim of error; (2)
the claim is of constitutional magnitude alleging the
violation of a fundamental right; (3) the alleged constitu-
tional violation . . . exists and . . . deprived the
defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt.’’ (Emphasis in original; internal
quotation marks omitted.) State v. Polanco, supra, 165
Conn. App. 572. ‘‘[U]nless the defendant has satisfied
the first Golding prong, that is, unless the defendant has
demonstrated that the record is adequate for appellate
review, the appellate tribunal will not consider the mer-
its of the defendant’s claim.’’ (Internal quotation marks
omitted.) Id., 572–73.
   It is well established that the defendant is entitled to
limited due process rights in a probation revocation
proceeding. ‘‘Probation revocation proceedings fall
within the protections guaranteed by the due process
clause of the fourteenth amendment to the federal con-
stitution. . . . The revocation proceeding must com-
port with the basic requirements of due process because
termination of that privilege results in a loss of liberty.
. . . [T]he minimum due process requirements for
revocation of [probation] include written notice of the
claimed [probation] violation, disclosure to the [proba-
tioner] of the evidence against him, the opportunity
to be heard in person and to present witnesses and
documentary evidence, the right to confront and cross-
examine adverse witnesses in most instances, a neutral
hearing body, and a written statement as to the evidence
for and reasons for [probation] violation. . . . Despite
that panoply of requirements, a probation revocation
hearing does not require all of the procedural compo-
nents associated with an adversarial criminal proceed-
ing.’’ (Internal quotation marks omitted.) State v.
Barnes, 116 Conn. App. 76, 79, 974 A.2d 815, cert.
denied, 293 Conn. 925, 980 A.2d 913 (2009).
   This court established in State v. Shakir, supra, 130
Conn. App. 458, that where hearsay evidence is offered
in a probation revocation proceeding, due process safe-
guards require that the court must balance the defen-
dant’s interest in cross-examination against the state’s
good cause for denying the right to cross-examine. Id.,
467. ‘‘In considering whether the court had good cause
for not allowing confrontation or that the interest of
justice [did] not require the witness to [appear] . . .
the court should balance, on the one hand, the defen-
dant’s interest in confronting the declarant, against,
on the other hand, the government’s reasons for not
producing the witness and the reliability of the prof-
fered hearsay.’’ (Internal quotation marks omitted.)
State v. Polanco, supra, 165 Conn. App. 571, citing State
v. Shakir, supra, 468.
    This court has determined, however, that where the
defendant does not request that the court conduct the
Shakir balancing test or make a good cause finding,
the record is inadequate for review of a due process
claim under the first prong of Golding. See State v.
Shakir, supra, 130 Conn. App. 468 (‘‘[T]he factual under-
pinnings for the minor complainant’s not being pro-
duced to testify that might amount to good cause were
not developed via evidence on the record demonstrating
whether producing her would cause great difficulty,
expense or risk of harm. . . . [W]e conclude that the
record is inadequate for our review under Golding.’’);
see also State v. Polanco, supra, 165 Conn. App. 576
(‘‘[T]he record is silent as to the state’s reasons for not
producing [the witness] at the probation revocation
hearing and as to whether those reasons amount to
good cause. Accordingly, we decline to review the
defendant’s unpreserved claim on the basis of an inade-
quate record.’’).
   The defendant in the present case failed to sustain
his burden of providing this court with an adequate
record to review his claim of a due process violation.
The defendant did not request that the court conduct
the Shakir balancing test to determine whether good
cause existed for not allowing the defendant to confront
the victim. The state had no notice of the defendant’s
due process claim, and, accordingly, did not present
evidence regarding its reasons for not producing the
victim at this phase of the hearing. The record is silent
as to the state’s reasons for producing the 911 recording
in lieu of the victim’s testimony in the evidentiary phase
of the probation revocation hearing, when she testified
at the dispositional phase of the hearing later that day,
and whether those reasons amounted to good cause.
Under these circumstances, the state was not responsi-
ble for the gap in the evidence, and it would be patently
unfair to address the defendant’s due process claim on
the basis of this record. See State v. Polanco, supra,
165 Conn. App. 575. Accordingly, we decline to review
the defendant’s unpreserved due process claim on the
basis of an inadequate record.
   The defendant similarly cannot prevail under the
plain error doctrine. ‘‘[The plain error] doctrine, codi-
fied at Practice Book § 60-5, is an extraordinary remedy
used by appellate courts to rectify errors committed at
trial that, although unpreserved, are of such monumen-
tal proportion that they threaten to erode our system
of justice and work a serious and manifest injustice on
the aggrieved party. . . . [T]he plain error doctrine is
reserved for truly extraordinary situations [in which]
the existence of the error is so obvious that it affects
the fairness and integrity of and public confidence in
the judicial proceedings. . . . Plain error is a doctrine
that should be invoked sparingly.’’ (Internal quotation
marks omitted.) State v. Sease, 147 Conn. App. 805, 815
n.7, 83 A.3d 1206, cert. denied, 311 Conn. 932, 87 A.3d
581 (2014). On the basis of our review of the record,
we conclude that the defendant has not demonstrated
an error so obvious that it requires reversal under the
plain error doctrine.
                            II
  The defendant next claims that the trial court’s find-
ing that he had violated his probation was erroneous,
as the only evidence to support this finding was the
911 recording, which was improperly admitted. The
state argues that there was ample evidence to support
the trial court’s finding. We agree with the state.
   As a preliminary matter, we set forth the legal princi-
ples and standard of review pertinent to our discussion.
‘‘With respect to the evidentiary phase of a revocation
proceeding, [t]o support a finding of probation viola-
tion, the evidence must induce a reasonable belief that
it is more probable than not that the defendant has
violated a condition of his or her probation.’’ (Internal
quotation marks omitted.) State v. Megos, supra, 176
Conn. App. 139. ‘‘This court may reverse the trial court’s
initial factual determination that a condition of proba-
tion has been violated only if we determine that such
a finding was clearly erroneous. . . . A finding of fact
is clearly erroneous when there is no evidence to sup-
port it . . . or when although there is evidence to sup-
port it, the reviewing court on the entire evidence is
left with the definite and firm conviction that a mistake
has been committed. . . . In making this determina-
tion, every reasonable presumption must be given in
favor of the trial court’s ruling. . . . A fact is more
probable than not when it is supported by a fair prepon-
derance of the evidence.’’ (Internal quotation marks
omitted.) State v. Sherrod, 157 Conn. App. 376, 382,
115 A.3d 1167, cert. denied, 318 Conn. 904, 122 A.3d
633 (2015).
  The record reveals sufficient evidence from which the
court reasonably could have found that the defendant
violated his probation. The state elicited testimony from
Higgins, who testified that the defendant called him on
June 23, 2015, to tell him that the defendant had gotten
into an altercation with the victim and that she had
possibly called the police. The state also offered into
evidence the victim’s medical records describing her
swollen, bloody lip and loose teeth. Feliciano testified
that she was dispatched to the victim’s address follow-
ing the 911 call; she later interviewed the victim at
the hospital and observed her injuries. The court also
properly considered the authenticated 911 call, in which
the victim identified the defendant as the person who
assaulted her. Accordingly, we conclude that it was not
clearly erroneous for the court to find that the defendant
had violated his probation on the foregoing basis.
                             III
   The defendant also claims that the court abused its
discretion by revoking his probation and imposing an
additional three years incarceration. Having already
determined that the state presented sufficient evidence
to find a violation of probation, we now turn to the
dispositional phase of the revocation of probation hear-
ing. In the dispositional phase, ‘‘[i]f a violation is found,
a court must next determine whether probation should
be revoked because the beneficial aspects of probation
are no longer being served.’’ (Internal quotation marks
omitted.) State v. Faraday, 268 Conn. 174, 185, 842 A.2d
567 (2004); see also State v. Preston, 286 Conn. 367,
375–76, 944 A.2d 276 (2008). In making the determina-
tion of whether a defendant’s probation should be
revoked, ‘‘the trial court is vested with broad discre-
tion.’’ (Internal quotation marks omitted.) State v. Sher-
rod, supra, 157 Conn. App. 382. ‘‘In determining whether
there has been an abuse of discretion, every reasonable
presumption should be given in favor of the correctness
of the court’s ruling; reversal is required only where
an abuse of discretion is manifest or where injustice
appears to have been done.’’ (Internal quotation marks
omitted.) State v. Shakir, supra, 130 Conn. App. 464.
  In the dispositional phase of the hearing, the court
properly considered the testimony of Higgins, who indi-
cated that he believed that ‘‘at [that] time [the defen-
dant] [was] inappropriate for probation,’’ as well as the
testimony of the victim, who did not dispute that the
defendant had hit her, but requested that he not be
punished or convicted. The court also heard testimony
concerning the defendant’s extensive criminal record
and prior probation violations, as well as the defen-
dant’s noncompliance with the conditions of his pro-
bation.
   After consideration of these factors, the court con-
cluded that the defendant was not a suitable candidate
for continued probation, stating: ‘‘I gave you a pass on
the operating under suspension. I gave you a pass on
the larceny six. I’m not giving you a pass on this . . . .
[The victim] needs to get somebody else to be her boy-
friend because you’re going to jail because you’re a
batterer, you’re controlling this woman and it’s got to
stop. . . . You’re not a suitable candidate for proba-
tion. . . . Maybe you will be, but not right now.’’ On
the basis of this record, we conclude that the court did
not abuse its discretion in revoking the defendant’s
probation and sentencing him to a period of incar-
ceration.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-
86e.
   2
     The following exchange occurred when the prosecutor offered the 911
recording into evidence as a full exhibit:
   ‘‘[The Defendant’s Counsel]: I’m going to object, Your Honor, for lack
of foundation.
   ‘‘The Court: Okay. State’s position on the objection?
   ‘‘[The Prosecutor]: State’s position is that the markings on the item one
for identification correspond to the same file number. Whether or not this
witness has personal knowledge of the call is not the issue, it’s whether or
not it can be authenticated. And I think that 911 calls traditionally [are]
allowed into evidence. And I cite State v. Shakir, 130 Conn. App. [458, 22
A.3d 1285, cert. denied, 302 Conn. 931, 28 A.3d 345 (2011)] . . . . It was a
violation of probation hearing in which the state sought to introduce . . .
a video interview of the minor complainant . . . claiming that [the tape]
constituted reliable hearsay for the less rigid evidentiary standards in viola-
tion of probation hearings. The court allowed the video to be entered as
evidence, again acknowledging that strict admissibility rules do not apply
during violation of probation hearings, and indicated it would allow it for
what it was, the victim’s statement of the complaint. So, I think under those
grounds, the state . . . can introduce it.
   ‘‘The Court: So, this 096 number, is that a unique number that just applies
to that case?
   ‘‘[Feliciano]: Yes, sir.
   ‘‘The Court: Okay, so if you went on a different call, it would have a
different number?
   ‘‘[Feliciano]: Every call has a different number.
   ‘‘The Court: Okay. I’m going to overrule the objection. I think the unique
file number is sufficient to authenticate it for this case. So, the exhibit
number one is admitted as a full exhibit for this hearing.’’
   3
     The defendant also claims that the court improperly admitted the 911
recording into evidence because it was unreliable and uncorroborated hear-
say. Our review of the record indicates that the 911 recording was admitted
after the defendant objected to its admission solely on the basis of a ‘‘lack
of foundation.’’ Both the state and the court understood the defendant’s
objection as pertaining to the authenticity of the recording. In denying a
motion for articulation that the defendant filed during the pendency of this
appeal, which requested, inter alia, that the court specify the evidence
underlying the conclusion that the 911 tape was admitted as reliable hearsay,
the court stated that ‘‘[l]ack of authentication was the only ground advanced
in support of the [defendant’s] objection to the admission of the 911 tape.’’
   The standard of review for a claim alleging an improper evidentiary ruling
at trial is well settled. Appellate courts are ‘‘not bound to consider claims
of law not made at the trial. . . . In order to preserve an evidentiary ruling
for review, trial counsel must object properly. . . . In objecting to evidence,
counsel must properly articulate the basis of the objection so as to apprise
the trial court of the precise nature of the objection and its real purpose,
in order to form an adequate basis for a reviewable ruling. . . . Once coun-
sel states the authority and ground of [the] objection, any appeal will be
limited to the ground asserted.’’ (Internal quotation marks omitted.) State
v. Jorge P., 308 Conn. 740, 753, 66 A.3d 869 (2013). We conclude that because
the defendant did not make a hearsay objection at trial, his hearsay claim
is not preserved, and we decline to review it.
   4
     This court has held that a defendant’s due process claim is unpreserved
where the defendant never argued to the trial court that it was required to
balance his interest in cross-examining the victim against the state’s good
cause for not calling the victim as a witness. See State v. Polanco, supra,
165 Conn. App. 571; see also State v. Shakir, supra, 130 Conn. App. 465.
   To the extent that the defendant’s argument suggests that our holdings
in Shakir and Polanco should be overruled as conflicting with United States
and Connecticut Supreme Court precedent, that is not within the province
of a three judge panel of the Appellate Court. We note that ‘‘this court’s
policy dictates that one panel should not, on its own, [overrule] the ruling
of a previous panel. The [overruling] may be accomplished only if the appeal
is heard en banc.’’ (Internal quotation marks omitted.) Diaz v. Commissioner
of Correction, 125 Conn. App. 57, 68 n.9, 6 A.3d 213 (2010), cert. denied,
299 Conn. 926, 11 A.3d 150 (2011).